Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Animal Health International, Inc.: We consent to the incorporation by reference in the registration statement (No. 333-142521) on Form S-8 of Animal Health International, Inc. of our reports dated September9, 2008, with respect to the consolidated balance sheets of Animal Health International, Inc. and subsidiaries as of June30, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for each of years in the three-year period ended June 30, 2008 and the effectiveness of internal control over financial reporting as of June 30, 2008,which reports appear in the 2008 Annual Report on Form 10-K of Animal Health International, Inc. Our report dated September9, 2008, contains an explanatory paragraph that states that Animal Health International, Inc. adopted the provisions of the Financial Accounting Standards Board's (FASB) Interpretation No. 48, "Accounting for Uncertainty in Income Taxes-an Interpretation of FASB Statement No. 109" in fiscal year 2008, and adopted the provisions of the FASB's
